841 F.2d 1126
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Roscoe W. FIELDS, Sr., Plaintiff-Appellant,v.Kyle TESTERMAN, Herbert Kidd, Robert W. Bowers, DuaneAusetts, and Ben McGovern, Defendants-Appellees.
No. 87-5493.
United States Court of Appeals, Sixth Circuit.
March 3, 1988.

Before KEITH, BOYCE F. MARTIN, Jr., and RYAN, Circuit Judges.

ORDER

1
This pro se plaintiff appeals the district court's judgment dismissing his civil rights action filed under 42 U.S.C. Secs. 1983 and 1985.  This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the record and briefs, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


2
Seeking 13 million dollars in damages, the plaintiff sued several City of Knoxville officials and the president of a towing company alleging they intentionally and maliciously deprived him of his property, a Nissan pickup truck.  The vehicle was towed while illegally parked because there were several outstanding parking citations.


3
The district court granted summary judgment because the defendants were not personally connected with the events and because the plaintiff failed to show that the state courts did not provide an adequate remedy.


4
Upon review, we conclude the district court's action was proper for the reasons stated in its order dated March 19, 1987.  Accordingly, we affirm that decision.  Rule 9(b)(5), Rules of the Sixth Circuit.